— Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner contends that because there was an unreasonable delay in holding administrative hearings on pending charges, *1067they must be dismissed. The charges against petitioner were filed in May 1980 and the administrative hearing was held in September 1981. Inasmuch as the delay was not unreasonable and petitioner has made no showing of prejudice, there is no basis for dismissal of the charges (see, Matter of Rores v Passidomo, 104 AD2d 727; Matter of Axelrod [Walia], 103 AD2d 1007; Matter of Geary v Commissioner of Motor Vehicles of State of N. Y., 92 AD2d 38, affd 59 NY2d 950). Nor is there merit to petitioner’s claim that the administrative findings are not supported by substantial evidence. In support of that claim, directed solely to the charge that petitioner failed to provide quality repairs, petitioner asserts that the complainant’s testimony was incredible as a matter of law. The issue of credibility was resolved by the administrative law judge, who found that the complainant’s testimony “was consistent and forthright.” Where substantial evidence exists, as it does here, to support an administrative determination, that determination must be sustained (see, Matter of Collins v Codd, 38 NY2d 269). We have examined petitioner’s other claims and find them to be similarly lacking in merit. (Article 78 proceeding transferred by order of Supreme Court, Erie County, Joslin, J.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and O’Donnell, JJ.